DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to Provisional Application 62/967844 filed 1/30/2020 is acknowledged.
Claims 1-21 as filed 1/12/2021 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021, 5/6/2021, 7/8/2021, and 4/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babaei et al. (US201902539197), hereafter Babaei.

Regarding claims 1, 8, and 15, 
Babaei discloses an apparatus (Fig. 3; wireless device 110) comprising at least one processor (314); and at least one memory/non-transitory computer readable medium (315) comprising computer program code/instructions (316) stored thereon, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to perform method (Fig. 12, 19) comprising receiving at least one configuration from at least one network entity (i.e. base station; Fig. 12, step 1210; Fig. 18, config parameters; Fig. 19-21, 1910-2110; paragraphs 189, 276).
Babaei further shows evaluating at least one received uplink grant or at least one physical uplink shared channel of the at least one received uplink grant against at least one criterion associated with the at least one configuration (Fig. 16-18; paragraphs 299-301; PUSCH transmission) and selecting at least one timer value based on the evaluation (Fig. 16-18; paragraphs 311, 318-321; ConfiguredGrantTimer (re)starts if uplink grant is type 1/2/addressed to CS-RNTI or is a configured uplink grant).

Regarding claims 2, 9, and 16, 
Babaei discloses the at least one timer value is associated to a configured grant (CG) timer or a configured grant re-transmission timer (paragraph 318-321; configured grant timer for transmission or retransmission).

Regarding claims 3, 10, and 17, 
Babaei discloses the at least one configuration may include one or more of: at least one first configured grant (CG) timer value, at least one second configured grant (CG) timer value, and at least one criterion configured for timer value selection (paragraphs 251, 256-258, 299-301, 321).


Regarding claims 4, 11, and 18, 
Babaei discloses starting at least one timer according to the at least one selected configured grant timer value (Fig. 16; paragraphs 311, 318-321; see above).

Regarding claims 5, 12, and 19, 
Babaei discloses transmitting at least one physical uplink shared channel associated with at least one uplink grant to the at least one network entity (paragraph 214-219, 233, 251, 276, 308, 309, 318).

Regarding claims 6, 13, and 20, 
Babaei discloses the at least one criterion comprises one or more of: at least one grant priority level, at least one logical channel priority, at least one grant parameter, and data carried by at least one physical uplink shared channel (paragraphs 184, 328, 341; see above).

Regarding claims 7, 14, and 21, 
Babaei discloses the evaluating comprises evaluating the at least one received uplink grant based on at least one logical channel priority (paragraphs 182; see above).




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al. (US20200154469A1), hereafter Chin.

Regarding claims 1, 8, and 15, 
Chin discloses an apparatus (Fig. 10) comprising at least one processor (1026) and at least one memory/non-transitory computer readable medium (1028) comprising computer program code/instructions (1032) stored thereon, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to perform method (Fig. 3) comprising receiving at least one configuration from at least one network entity (302-304), evaluating at least one received uplink grant or at least one physical uplink shared channel of the at least one received uplink grant against at least one criterion associated with the at least one configuration (306-312); and selecting at least one timer value based on the evaluation (314).





Regarding claims 2-7, 9-14, and 16-21, 
Chin discloses the at least one timer value is associated to a configured grant (CG) timer or a configured grant re-transmission timer (paragraph 34), the at least one configuration may include one or more of: at least one first configured grant (CG) timer value, at least one second configured grant (CG) timer value, and at least one criterion configured for timer value selection (Fig. 3, 314; first PUSCH duration or second PUSCH duration), starting at least one timer according to the at least one selected configured grant timer value (Fig. 4-9; paragraph 48-54; determination of which CG configuration started the timer), and transmitting at least one physical uplink shared channel associated with at least one uplink grant to the at least one network entity (Abstract; PUSCH transmission referenced throughout the disclosure), wherein the at least one criterion comprises one or more of: at least one grant priority level, at least one logical channel priority, at least one grant parameter, and data carried by at least one physical uplink shared channel and wherein the evaluating comprises evaluating the at least one received uplink grant based on at least one logical channel priority (paragraph 45-60; priority of various CG configurations).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477